 1                                                               The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                                   NO. 2:19-MC-00128-RSL
11
                                Plaintiff,                            (2:99-CR-0537-4)
12
              vs.                                                Order Terminating
13                                                               Garnishment Proceeding
     CARL WALLACE SIEMERING,
14
              Defendant/Judgment Debtor,
15
           and
16
     GAS HILL CANNABIS SOLUTIONS
17   COOPERATIVE, INC.,

18                              Garnishee.

19
            This matter came before the Court on the United States’ Application to
20
21   Terminate Garnishment Proceeding. For the reasons stated in the United

22   States’ Application, the Court concludes that this Garnishment should be

23   terminated, pursuant to 28 U.S.C. § 3205(c)(10)(A).
24
            IT IS ORDERED that the garnishment is terminated and that Gas Hill,
25
     Cannabis Solutions Cooperative, Inc., is relieved of further responsibility
26
27   pursuant to this garnishment.

28   //


     ORDER TERMINATING GARNISHMENT PROCEEDING                                           UNITED STATES ATTORNEY’S OFFICE
                                                                                         700 STEWART STREET, SUITE 5220
     (USA v. Carl Wallace Siemering and Gas Hill Cannabis Solutions Cooperative, Inc.           SEATTLE, WA 98101
     USDC#: 2:19-MC-00128-RSL/2:99-CR-0537-4)1                                                  PHONE: 206-553-7970
 1          Dated this 15th day of November, 2019.
 2
 3                                      A
                                        JUDGE ROBERT S. LASNIK
 4                                      UNITED STATES DISTRICT COURT JUDGE

 5
 6   Presented by:

 7   s/ Kyle A. Forsyth
     KYLE A. FORSYTH, WSBA # 34609
 8   Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER TERMINATING GARNISHMENT PROCEEDING                                           UNITED STATES ATTORNEY’S OFFICE
                                                                                         700 STEWART STREET, SUITE 5220
     (USA v. Carl Wallace Siemering and Gas Hill Cannabis Solutions Cooperative, Inc.           SEATTLE, WA 98101
     USDC#: 2:19-MC-00128-RSL/2:99-CR-0537-4)2                                                  PHONE: 206-553-7970
